Citation Nr: 0908855	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1955, from November 1955 to November 1961, from 
January 1962 to October 1967, from October 1967 to August 
1971 and from September 1974 to September 1976.  The Veteran 
is deceased and the Appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) 
Regional Office (RO).

In July 2004, the Board remanded the case to the RO for 
further procedural development.  By an August 2005 decision, 
the Board denied the Appellant's claim for service connection 
for the cause of the Veteran's death.  The Appellant appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2006, by a subsequent 
Order, the Court incorporated by reference a Joint Motion for 
Remand, which determined that the Board's August 2005 
decision did not comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 
(Nov. 9, 2000) and its applicability with regards to the 
appellate issue, granted a Joint Motion for Partial Remand, 
vacated said Board decision and remanded the case to the 
Board for readjudication consistent with the Motion.

The Board notes that the Court issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  On April 13, 2007, the full court 
panel issued an order in Ribaudo v. Nicholson, 21 Vet. App. 
137 (2007) (per curiam order), which dissolved the January 
26, 2007, temporary stay, and stayed VA's adjudication of all 
cases potentially impacted by Haas until such time as the 
Federal Circuit issued mandate in the pending appeal of the 
Haas decision.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed and remanded the Court's 
2006 Haas decision.  

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  As the Ribaudo stay of Haas-related 
cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
has advised that the Board may resume adjudication of the 
previously stayed cases.  See Fed. R. App. P. 41; see also 
Sup. Ct. R. 45 (setting forth Supreme Court rule as to 
process and mandates).

In the present case, the Haas case has impacted the claims of 
entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicides.  
As the Haas litigation has concluded, the Board will proceed 
at this time with adjudication these claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the October 2006 Joint Motion for Remand, the 
Board finds that there is a further VA duty to assist the 
Appellant in developing evidence pertinent to her claim for 
service connection for service connection for the cause of 
the Veteran's death, to include as due to exposure to 
herbicides.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

The Joint Motion for Remand indicated that the Board did not 
comply with the Veterans' Claims Assistance Act (VCAA) duty 
to assist requirements pursuant to 38 U.S.C. § 5103A(b), and 
that "the Board must attempt to obtain the U.S.S. Mahan's 
command histories and deck logs for the times that the 
Veteran served aboard that ship."  The Joint Motion also 
specified that as these records are located with Federal 
agencies or departments, the Board must make as many requests 
as necessary to obtain these records pursuant to 38 C.F.R. 
§3.159(c)(2), and such efforts should be ended only when VA 
concludes that the records sought do not exist or further 
efforts to obtain those records would be futile.  

In an October 2004 letter from the Naval Historical Center 
(NHC), pursuant to requests for documentation of the port 
calls made my the U.S.S. Mahan, the NHC informed VA that such 
information may be in the U.S.S. Mahan's command histories 
located at the NHC's Ships History Branch or in the deck logs 
which were located at the National Archives in College Park, 
Maryland.  

In accordance with the Joint Motion for Remand, the Board 
will remand the case for additional development in order to 
obtain the U.S.S. Mahan's command histories and deck logs for 
the time that the Veteran served aboard that ship. 

During the pendency of this appeal, the Court issued a 
decision in the appeal of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), finding that, at a minimum, adequate VCAA 
notice on a claim for increase requires that VA notify the 
claimant that, to substantiate such a claim the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and that 
provides examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

In the present appeal, the Appellant was not provided with 
notice consistent with the Court's declaration in Dingess or 
Vazquez.  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Appellant a 
corrective VCAA notice consistent with the 
Court's holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) with 
regard to her claim for a service 
connection for cause of the Veteran's 
death, to include as due to exposure to 
herbicides. 

2.  The RO/AMC should contact the Naval 
Historical Center's Ships History Branch 
and attempt to obtain the U.S.S. Mahan's 
command histories during the periods in 
which the Veteran served aboard that ship.  

3.  The RO/AMC should also contact the 
National Archives in College Park, Maryland 
and attempt to obtain the U.S.S. Mahan's 
deck logs during the periods in which the 
Veteran served aboard that ship.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
